DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
	Please update: Cross-References To Related Applications.   
Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,820,953 (simply “10,820,953” hereinbelow. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 1, claim 1 of U.S. Patent No. 10,820,953 disclose a method of reducing alignment difference between an instrument end effector and an input actuator in a robotic system, the method comprising (col. 23, lines 38-40), by a processor:
receiving signals representing an orientation of the input actuator (col. 23, lines 41-42);
receiving an enablement signal that, in an active state, permits a change in the orientation of the instrument end effector in response to a change in the orientation of the input actuator (col. 23, lines 43-45);
in response to determining that the enablement signal has transitioned to the active state, determining an alignment error between a current orientation of the input actuator and a current orientation of the instrument end effector (col. 23, lines 46-50 and lines 54-59); and
while the alignment error is greater than an alignment criterion and the enablement signal is in the active state, producing adjustment control signals that cause a reduction of the alignment error (col. 23, lines 60-67). 

	In addition, claim 1 of 10,820,953 is more specific than claim 1 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining 
	Regard claims 2-10, claim 1 of 10,820,953 discloses everything claimed as applied above.  In addition, claims 2-10 of 10,820,953, respectively, disclose every single feature further claimed (col. 24, lines 1-56).

Regarding claim 11, claim 1 of U.S. Patent No. 10,820,953 disclose a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to execute a method of reducing alignment difference between an instrument end effector and an input actuator in a robotic system (col. 23, lines 38-40), the method comprising:
receiving signals representing an orientation of the input actuator (col. 23, lines 41-42);
receiving an enablement signal that, in an active state, permits a change in the orientation of the instrument end effector in response to a change in the orientation of the input actuator (col. 23, lines 43-45);
in response to determining that the enablement signal has transitioned to the active state, determining an alignment error between a current orientation of the input actuator and a current orientation of the instrument end effector (col. 23, lines 46-50 and lines 54-59); and
while the alignment error is greater than an alignment criterion and the enablement signal is in the active state, producing adjustment control signals that cause a reduction of the alignment error (col. 23, lines 60-67). 

	In addition, claim 1 of 10,820,953 is more specific than claim 11 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 
	Regard claims 12-20, claim 1 of 10,820,953 discloses everything claimed as applied above.  In addition, claims 2-10 of 10,820,953, respectively, disclose every single feature further claimed (col. 24, lines 1-56).

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,327,856 (simply “10,327,856” hereinbelow. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 1, claim 10 of U.S. Patent No. 10,327,856 disclose a method of reducing alignment difference between an instrument end effector and an input actuator in a robotic system, the method comprising (col. 24, lines 44-50), by a processor:
receiving signals representing an orientation of the input actuator (col. 24, lines 51-54);
receiving an enablement signal that, in an active state, permits a change in the orientation of the instrument end effector in response to a change in the orientation of the input actuator (col. 24, line 66 to col. 25, line 8);
in response to determining that the enablement signal has transitioned to the active state, determining an alignment error between a current orientation of the input actuator and a current orientation of the instrument end effector (col. 25, lines 12-31); and
while the alignment error is greater than an alignment criterion and the enablement signal is in the active state, producing adjustment control signals that cause a reduction of the alignment error (col. 25, lines 43-50). 

	In addition, claim 10 of 10,327,856 is more specific than claim 1 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 
Regarding claim 11, claim 10 of U.S. Patent No. 10,327,856 disclose a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to execute a method of reducing alignment difference between an instrument end effector and an input actuator in a robotic system, the method comprising (col. 24, lines 44-50), by a processor:
receiving signals representing an orientation of the input actuator (col. 24, lines 51-54);
receiving an enablement signal that, in an active state, permits a change in the orientation of the instrument end effector in response to a change in the orientation of the input actuator (col. 24, line 66 to col. 25, line 8);
in response to determining that the enablement signal has transitioned to the active state, determining an alignment error between a current orientation of the input actuator and a current orientation of the instrument end effector (col. 25, lines 12-31); and
while the alignment error is greater than an alignment criterion and the enablement signal is in the active state, producing adjustment control signals that cause a reduction of the alignment error (col. 25, lines 43-50). 

	In addition, claim 10 of 10,327,856 is more specific than claim 11 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, .
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemeyer et al. (US Pub. No. 2002/0055795 A1) – provided in IDS filed on 10/01/2020.
Referring to claim 1, Niemeyer et al. disclose a method of reducing alignment (Abstract) difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B), the method comprising, by a processor:
receiving signals representing an orientation of the input actuator (para. [0077]);
receiving an enablement signal that, in an active state, permits a change in the orientation of the instrument end effector in response to a change in the orientation of the input actuator (para. [0077]-[0079], [0094]-[0096]);
in response to determining that the enablement signal has transitioned to the active state, determining an alignment error between a current orientation of the input actuator and a current orientation of the instrument end effector (para. [0201]-[0216], [0227]-[0228]); and
while the alignment error is greater than an alignment criterion and the enablement signal is in the active state, producing adjustment control signals that cause a reduction of the alignment error (para. [0201]-[0216], [0227]-[0228]). 
Abstract) that, when executed by a processor, cause the processor to execute a method of reducing alignment difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B), the method comprising:
receiving signals representing an orientation of the input actuator (para. [0077]);
receiving an enablement signal that, in an active state, permits a change in the orientation of the instrument end effector in response to a change in the orientation of the input actuator (para. [0077]-[0079], [0094]-[0096]);
in response to determining that the enablement signal has transitioned to the active state, determining an alignment error between a current orientation of the input actuator and a current orientation of the instrument end effector (para. [0201]-[0216], [0227]-[0228]); and
while the alignment error is greater than an alignment criterion and the enablement signal is in the active state, producing adjustment control signals that cause a reduction of the alignment error (para. [0201]-[0216], [0227]-[0228]). 
Referring to claims 2 and 12, Niemeyer et al. disclose a method of reducing alignment (Abstract) difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B)/ a non-transitory computer readable medium storing instructions (Abstract) that, when executed by a processor, cause the processor to execute a method of reducing alignment difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B),
wherein determining the alignment error comprises computing an offset angle between a master reference frame in which the input actuator is oriented and a slave reference frame in which the instrument end effector is oriented (para. [0094], [0096], [0106], [0113]-[0114, [0121], [0131], [0160]-[0170]). 
Abstract) difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B)/ a non-transitory computer readable medium storing instructions (Abstract) that, when executed by a processor, cause the processor to execute a method of reducing alignment difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B),
wherein computing the offset angle is performed while permitting a roll alignment error about the respective z-axes between the slave reference frame and the master reference frame (para. [0239]-[0241]). 
Referring to claims 4 and 14, Niemeyer et al. disclose a method of reducing alignment (Abstract) difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B)/ a non-transitory computer readable medium storing instructions (Abstract) that, when executed by a processor, cause the processor to execute a method of reducing alignment difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B),
wherein computing the offset angle comprises generating a rotation matrix that carries the instrument end effector orientation at a time of the enablement signal transition into the input actuator orientation at the time of the enablement signal transition and determining the offset angle associated with the rotation matrix (para. [0121], [0131], [0163]-[0164], [0186], [0190], [0197]). 
As to claims 5 and 15, Niemeyer et al. disclose a method of reducing alignment (Abstract) difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B)/ a non-transitory computer readable medium storing instructions (Abstract) that, when executed by a processor, cause the processor to execute a method of reducing alignment difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B),
wherein the alignment error is determined to be greater than the alignment criterion in response to the offset angle between the slave reference frame and the master reference frame being less than a threshold value (e.g., a criterion – para. [0189]-[0193]). 
Abstract) difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B)/ a non-transitory computer readable medium storing instructions (Abstract) that, when executed by a processor, cause the processor to execute a method of reducing alignment difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B),
wherein producing the adjustment control signals comprises:
determining a misalignment axis associated with the alignment error (para. [0239]-[0241]);
determining an axis and an angle of rotation associated with the change in orientation of the input actuator (para. [0239]-[0241]);
computing a component of rotation associated with the changes in orientation of the input actuator in a direction of the misalignment axis (para. [0239]-[0241]); and
computing a correction angle for the adjustment based on the angle of rotation of the input actuator and the component of rotation (para. [0239]-[0241]). 
As to claims 7 and 17, Niemeyer et al. disclose a method of reducing alignment (Abstract) difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B)/ a non-transitory computer readable medium storing instructions (Abstract) that, when executed by a processor, cause the processor to execute a method of reducing alignment difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B),
further comprising determining an angular speed of rotation (e.g., rate of angular change – para. [0120]) associated with each change in orientation of the input actuator and, while the angular speed of rotation does not satisfy a threshold speed associated with reducing the alignment error, discontinuing producing the adjustment control signals (para. [0120]-[0140]). 
Referring to claims 8 and 18, Niemeyer et al. disclose a method of reducing alignment (Abstract) difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input para. [0073]) in a robotic system (Figures 1A & 1B)/ a non-transitory computer readable medium storing instructions (Abstract) that, when executed by a processor, cause the processor to execute a method of reducing alignment difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B),
further comprising resuming producing the adjustment control signals in response to the angular speed of rotation satisfying the threshold speed (para. [0120]-[0140]). 
As to claims 9 and 19, Niemeyer et al. disclose a method of reducing alignment (Abstract) difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B)/ a non-transitory computer readable medium storing instructions (Abstract) that, when executed by a processor, cause the processor to execute a method of reducing alignment difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B),
wherein determining the angular speed of rotation comprises:
generating a rotation matrix that carries a previous input actuator orientation into a current input actuator orientation (para. [0160]-[0169]);
computing an angle of rotation associated with the rotation matrix (para. [0160]-[0169]); and
computing the angular speed of rotation based on the angle of rotation and a sampling rate for the input actuator (para. [0160]-[0169]). 
Referring to claims 10 and 20, Niemeyer et al. disclose a method of reducing alignment (Abstract) difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B)/ a non-transitory computer readable medium storing instructions (Abstract) that, when executed by a processor, cause the processor to execute a method of reducing alignment difference between an instrument end effector (e.g., end effector 58 – Figure 5) and an input actuator (para. [0073]) in a robotic system (Figures 1A & 1B),
para. [0189]-[0193], [0201]-[0216], [0227]-[0228]). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864